DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Remarks
The amendments and remarks filed on 05/05/2022 have been entered and considered.  
Claims 1, 7-23, and 25-26 are pending.
Claim 1 is amended.
Claims 2-6 and 24 are cancelled; 
Claims 25-26 are new; and 
Claims 1, 7-23, and 25-26 are under examination.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in telephone interview with Attorney Thomas J. Visone on 05/09/2022.
The application has been amended as follows:  
Claim 1. A process for preparing a biofuel from corn fiber, corn stover or wheat straw comprising: 
a) 	pre-treating the corn fiber, corn stover or wheat straw; 
b) 	enzymatically hydrolyzing the corn fiber, corn stover or wheat straw to produce a hydrolysate; 
c) 	fermenting the hydrolysate into a biofuel; and 
d) 	recovering the biofuel; 
wherein enzymes used in step b) comprise of a broth resulting from growth of a filamentous fungal strain in a medium, which have a temperature optimum of 50-70 °C; wherein [[the]]a dry matter content of said corn fiber, corn stover or wheat straw in step b) is about 10-33 % by weight; 
wherein step b) is performed at a pH from about 4-6; 
wherein step b) results in a release of at least 70% of available sugar in the corn fiber, corn stover or wheat straw; 
wherein step b) occurs from 40-130 hours at a temperature of 50-70 °C; and 
wherein in step c), the fermentation is conducted with a yeast strain that is able to ferment at least one C5 sugar selected from the group consisting of arabinose and xylose.
Claim 7. The process of claim 1 which uses said corn stover.
Claim 8. The process of claim 1 which uses said wheat straw.
Claim 9. The process of claim 1 which uses said corn fiber.
Claim 25. Cancelled.
Claim 26. Cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
the rejection of Claims 1 and 7-24 under 35 U.S.C. 103(a) as being unpatentable over De Laat et al. in view of Bole et al. is withdrawn due to the amendment to or cancellation of the claims as well as Applicant’s persuasive arguments in pages 5 and 6 of the 05/05/2022 response. Specifically, De Laat et al. is disqualified as the prior art because the newly amended claims are now entitled the priority date of Oct. 8, 2009, as Applicant indicated.
Therefore, the claimed method is novel and unobvious over the art of record.  Therefore, the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1 and 7-23 are allowed.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Qing Xu, Ph.D., whose telephone number is (571) 272-3076.  The examiner can normally be reached on Monday-Friday from 9:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached at (571) 272-0614.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.

/ALLISON M FOX/Primary Examiner, Art Unit 1633                                                                                                                                                                                                        
/Qing Xu/

Patent Examiner
Art Unit 1653